Burgess, J.
This is an action for compensation for personal services rendered by plaintiff, at the request of defendant, in and about the listing and appraisement of certain real estate which it holds in trust as a charitable fund for the benefit of all poor emigrants and travelers coming to St. Louis bona fide to settle in the west. The amount sued for was $3,250, being one half of one per cent upon the amount of the appraised value of the property, to wit, $725,101.15. It is alleged by plaintiff that he and two others were occupied two hundred and twenty-eight days in appraising the property.
Plaintiff recovered a verdict in the court below for $1,500, upon which judgment was rendered, from which he appeals.
This ease is on all fours like the ease of Hull v. The City of St. Louis, 138 Mo. 618, decided at the present *142term, having grown out of the same transaction. That case is decisive of this, and for reasons stated in the opinion in that case, the judgment is affirmed.